DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claims 1-11 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner (US 10,384,721).  Kellner discloses a columnar body comprising: three or more plate shaped panel member extending in one direction (fig. 1: 2, 3, 5); and weld portions, a number of which is the same as a number of the panel members (5 is welded only to 2 and flanges of 2 and 3 are welded, numbering 3 welds; Col. 5, lines 62-65 and Col. 6, lines 28-30), where two width direction end portions of respective panel members (2 and 3) out of the three or more panels are welded together to configure a closed cross-section with a hollow structure. 
As concerns claim 3. Kellner discloses wherein the plurality of panel members have different profiles to each other as viewed along the one direction (as shown in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellner.  
As concerns claim 2, Kellner does not expressly teach wherein the plurality of panel members have different sheet thicknesses.  However, at least sheets 2 and 3 are shown with different thicknesses in the drawings and it would have been obvious to make sheets 2, 3 and 5 out of varying thicknesses in order to provide the desired amount of strength or ductility in each member for the effective energy dissipation taught. 
As concerns claim 4, Kellner does not expressly teach wherein the two width direction end portions (2,3) are lap welded.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to try this type of welding in order to provide the strength of connection desired. 
As concerns claims 5, Kellner does not expressly teach wherein at least one panel element comprises a bead portion.  However, fig. 2 shows panel element 3/21 having a varying contour based on its use in the vehicle structure.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to provide a depression or bead portion based on its use in the vehicle or its desired flexibility in a particular area.  
	As concerns claim 6, Kellner, as modified, teaches wherein at least one of the weld portions is disposed inside the closed cross-section (fig. 1: the welded connection of 2 and 5 is within the closed cross-section). 

	Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Kellner does not teach a seatback frame provided with the columnar body of claim 1 as a right or left back side frame element.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636